Case 2:18-cv-09344-GW-JC Document 220 Filed 01/29/20 Page 1 of 2 Page ID #:23722




    1    MARC A. FENSTER (Bar No. 181067)        CHRISTOPHER S. MARCHESE
         mfenster@raklaw.com                     (CA 170239 / marchese@fr.com)
    2    REZA MIRZAIE (Bar No. 246953)           FISH & RICHARDSON P.C.
         rmirzaie@raklaw.com                     12390 El Camino Real
    3    BRIAN D. LEDAHL (Bar No. 186579)        San Diego, CA 92130
         bledahl@raklaw.com                      Telephone: (858) 678-5070
    4    PAUL KROEGER (Bar No. 229074)           Facsimile: (858) 678-5099
         pkroeger@raklaw.com
    5    C. JAY CHUNG (Bar No. 252794)           FRANK E. SCHERKENBACH
         jchung@raklaw.com                       (CA 142549 / scherkenbach@fr.com)
    6    PHILIP X. WANG (Bar No. 262239)         PROSHANTO MUKHERJI
         pwang@raklaw.com                        (MA 675801 / mukherji@fr.com)
    7    RUSS, AUGUST & KABAT                    ELIZABETH G.H. RANKS
         12424 Wilshire Boulevard                (MA 693679 / ranks@fr.com)
    8    12th Floor                              FISH & RICHARDSON P.C.
         Los Angeles, California 90025           One Marina Park Drive
    9    Telephone: (310) 826-7474               Boston, MA 02110
         Facsimile: (310) 826-6991               Tel: 617-542-5070 / Fax: 617-542-8906
  10
         Attorneys for Realtime Adaptive         JONATHAN J. LAMBERSON
  11     Streaming LLC                           (CA 239107 / lamberson@fr.com)
                                                 BETTY CHEN
  12                                             (CA 290588 / bchen@fr.com)
                                                 FISH & RICHARDSON P.C.
  13                                             500 Arguello Street, Suite 500
                                                 Redwood City, CA 94063
  14                                             Tel: 650-839-5070 / Fax: 650-839-5071
  15                                             Attorneys for Defendant Adobe Inc.
  16
                                 UNITED STATES DISTRICT COURT
  17
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  18
  19
     REALTIME ADAPTIVE                          Case No. CV 18-9344-GW-JCx
  20 STREAMING LLC,
                                                ORDER GRANTING JOINT
  21                   Plaintiff,               STIPULATION TO STAY CASE
                                                PENDING COMPLETION OF
  22           vs.                              INTER PARTES REVIEW
                                                PROCEEDINGS
  23 ADOBE INC.,
  24                   Defendant.               Judge: Hon. George H. Wu
                                                Magistrate: Hon. Jacqueline Chooljian
  25
  26
  27
  28
        [PROPOSED] ORDER GRANTING
        STIPULATION TO STAY CASE PENDING IPRS                           2:18-CV-09344-GW-JC
Case 2:18-cv-09344-GW-JC Document 220 Filed 01/29/20 Page 2 of 2 Page ID #:23723




    1          The Court, having considered the Joint Stipulation to Stay Case Pending
    2 Completion of Inter Partes Review Proceedings entered into by and between
    3 Plaintiff Realtime Adaptive Streaming LLC and Defendant Adobe Inc., and for
    4 good cause being shown,
    5          IT IS HEREBY ORDERED that:
    6          1. This case shall be stayed and all deadlines and hearings shall be vacated
    7              until the final completion of all Instituted IPRs (IPR2018-01187, IPR2018-
    8              01817, and IPR2019-01035), including any appeals;
    9          2. Adobe agrees to be bound by statutory estoppel for any final written
  10               decisions that issue in the Instituted IPRs (IPR2018-01187, IPR2018-
  11               01817, and IPR2019-01035); and
  12           3. The parties shall file a status report within ten (10) business days from
  13               final completion of all Instituted IPRs (IPR2018-01187, IPR2018-01817,
  14               and IPR2019-01035), including any appeals.
  15           4. The Court sets a status conference re the IPR’s for October 19, 2020 at
  16               8:30 a.m. The parties are to file a joint status report by October 13, 2020.
  17
  18           IT IS SO ORDERED.
  19
  20
  21 DATED: January 29, 2020
  22
  23
                                                             Hon. George H. Wu
  24
                                                          United States District Judge
  25
  26
  27
  28
        [PROPOSED] ORDER GRANTING
        STIPULATION TO STAY CASE PENDING IPRS      -2-                          2:18-CV-09344-GW-JC
